Exhibit 10.67

 

FORM OF

 

RELEASE

 

This RELEASE (this “Release”) is entered into by and between Arlington Tankers
Ltd. (the “Company”) and Edward Terino (the “Executive”).

 

The parties have entered into that certain Executive Retention Agreement, dated
as of October 17, 2008 (the “Retention Agreement”).

 

The Company has entered into an Agreement and Plan of Merger and Amalgamation,
dated as of August 5, 2008 (the “Merger Agreement”), with General Maritime
Corporation and the other parties thereto.

 

The parties wish to resolve amicably the Executive’s separation from the Company
and establish the terms of the Executive’s severance arrangement.

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

 


1.             TERMINATION DATE.  THE EXECUTIVE’S EFFECTIVE DATE OF TERMINATION
FROM THE COMPANY IS DECEMBER 31, 2008


 


2.             CONSIDERATION.  IN RETURN FOR THE EXECUTION OF THIS RELEASE AND
IT BECOMING BINDING UPON THE EXECUTIVE, THE COMPANY AGREES TO PAY THE EXECUTIVE
THE AMOUNTS AND PROVIDE THE EXECUTIVE THE BENEFITS SET FORTH IN SECTION 4.1,
SECTION 4.2, AND SECTION 4.3 OF THE RETENTION AGREEMENT (THE “RELEASE
BENEFITS”), LESS APPLICABLE TAXES AND WITHHOLDINGS.


 


3.             RELEASE.  IN CONSIDERATION OF THE PAYMENT OF THE RELEASE
BENEFITS, WHICH THE EXECUTIVE ACKNOWLEDGES HE WOULD NOT OTHERWISE BE ENTITLED TO
RECEIVE, THE EXECUTIVE HEREBY FULLY, FOREVER, IRREVOCABLY AND UNCONDITIONALLY
RELEASES, REMISES AND DISCHARGES THE COMPANY AND GENERAL MARITIME CORPORATION
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, STOCKHOLDERS, CORPORATE AFFILIATES,
SUBSIDIARIES, PARENT COMPANIES, AGENTS AND EXECUTIVES (EACH IN THEIR INDIVIDUAL
AND CORPORATE CAPACITIES), ALL EXECUTIVE BENEFIT PLANS AND PLAN FIDUCIARIES
(HEREINAFTER, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, CHARGES,
COMPLAINTS, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, RIGHTS, DEBTS, SUMS OF
MONEY, COSTS, ACCOUNTS, RECKONINGS, COVENANTS, CONTRACTS, AGREEMENTS, PROMISES,
DOINGS, OMISSIONS, DAMAGES, EXECUTIONS, OBLIGATIONS, LIABILITIES, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND COSTS), OF EVERY KIND AND NATURE WHICH THE
EXECUTIVE EVER HAD OR NOW HAS AGAINST THE RELEASED PARTIES, INCLUDING BUT NOT
LIMITED TO, ANY AND ALL CLAIMS ARISING OUT OF THE EXECUTIVE’S EMPLOYMENT WITH 
AND/OR SEPARATION FROM THE COMPANY, INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS
FOR ANY PAYMENT IN CONNECTION WITH THE CLOSING (AS DEFINED IN THE MERGER
AGREEMENT) OF THE COMBINATIONS (AS DEFINED IN THE MERGER AGREEMENT), ALL
EMPLOYMENT


 

--------------------------------------------------------------------------------



 


DISCRIMINATION CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C.
§ 2000E ET SEQ., THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 621
ET SEQ., THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C., § 12101
ET SEQ., THE FAMILY AND MEDICAL LEAVE ACT, 29 U.S.C. § 2601 ET SEQ., THE
REHABILITATION ACT OF 1973, 29 U.S.C. § 701 ET SEQ., AND THE CONNECTICUT HUMAN
RIGHTS AND OPPORTUNITIES ACT, CONN. GEN. STAT. § 46A-51 ET SEQ., THE CONNECTICUT
EQUAL PAY LAW, CONN. GEN. STAT. § 31-75 ET SEQ., THE CONNECTICUT FAMILY AND
MEDICAL LEAVE LAW, CONN. GEN. STAT. § 31-51KK ET SEQ., CONN. GEN. STAT. § 31-51M
(CONNECTICUT WHISTLEBLOWER PROTECTION LAW), ALL AS AMENDED; ALL COMMON LAW
CLAIMS INCLUDING, BUT NOT LIMITED TO, ACTIONS IN TORT, DEFAMATION AND BREACH OF
CONTRACT; ALL CLAIMS TO ANY NON-VESTED OWNERSHIP INTEREST IN THE COMPANY,
CONTRACTUAL OR OTHERWISE, INCLUDING BUT NOT LIMITED TO CLAIMS TO STOCK OR STOCK
OPTIONS; AND ANY CLAIM OR DAMAGE ARISING OUT OF THE EXECUTIVE’S EMPLOYMENT WITH
OR SEPARATION FROM THE COMPANY (INCLUDING A CLAIM FOR RETALIATION) UNDER ANY
COMMON LAW THEORY OR ANY FEDERAL, STATE OR LOCAL STATUTE OR ORDINANCE NOT
EXPRESSLY REFERENCED ABOVE; PROVIDED, HOWEVER, THAT NOTHING IN THIS RELEASE
PREVENTS THE EXECUTIVE FROM FILING, COOPERATING WITH, OR PARTICIPATING IN ANY
PROCEEDING BEFORE THE EEOC OR A STATE FAIR EMPLOYMENT PRACTICES AGENCY (EXCEPT
THAT THE EXECUTIVE ACKNOWLEDGES THAT HE MAY NOT BE ABLE TO RECOVER ANY MONETARY
BENEFITS IN CONNECTION WITH ANY SUCH CLAIM, CHARGE OR PROCEEDING).


 


4.             RETURN OF COMPANY PROPERTY.  THE EXECUTIVE AGREES TO RETURN ALL
COMPANY PROPERTY AND EQUIPMENT IN HIS POSSESSION OR CONTROL, INCLUDING, BUT NOT
LIMITED TO, ALL COMPANY FILES AND DOCUMENTS.  THE EXECUTIVE FURTHER AGREES TO
LEAVE INTACT ALL ELECTRONIC COMPANY DOCUMENTS INCLUDING THOSE WHICH HE DEVELOPED
OR HELPED DEVELOP DURING HIS EMPLOYMENT.


 


5.             COOPERATION.  THE EXECUTIVE AGREES TO COOPERATE FULLY WITH THE
COMPANY IN THE DEFENSE OR PROSECUTION OF ANY CLAIMS OR ACTIONS NOW IN EXISTENCE
OR WHICH MAY BE BROUGHT IN THE FUTURE AGAINST OR ON BEHALF OF THE COMPANY,
PROVIDED SUCH REQUESTS ARE MADE BY THE COMPANY WITH REASONABLE NOTICE TO THE
EXECUTIVE AND AT REASONABLE TIMES DESIGNATED BY THE COMPANY.  THE EXECUTIVE’S
FULL COOPERATION IN CONNECTION WITH SUCH CLAIMS OR ACTIONS SHALL INCLUDE, BUT
NOT BE LIMITED TO, HIS BEING AVAILABLE TO MEET WITH COMPANY COUNSEL TO PREPARE
FOR TRIAL OR DISCOVERY OR AN ADMINISTRATIVE HEARING AND TO ACT AS A WITNESS WHEN
REQUESTED BY THE COMPANY.  THE COMPANY SHALL PAY THE EXECUTIVE A REASONABLE
HOURLY RATE AND REIMBURSE THE EXECUTIVE FOR ALL REASONABLE EXPENSES AND
OUT-OF-POCKET COSTS INCURRED IN CONNECTION WITH FULFILLING THE EXECUTIVE’S
OBLIGATIONS UNDER THIS SECTION 5.


 


6.             NATURE OF AGREEMENT.  THE EXECUTIVE UNDERSTANDS AND AGREES THAT
THIS RELEASE IS A  SEVERANCE AND SETTLEMENT AGREEMENT AND DOES NOT CONSTITUTE AN
ADMISSION OF LIABILITY OR WRONGDOING ON THE PART OF THE COMPANY.


 


7.             AMENDMENT.  THIS RELEASE SHALL BE BINDING UPON THE PARTIES AND
MAY NOT BE ABANDONED, SUPPLEMENTED, CHANGED OR MODIFIED IN ANY MANNER, ORALLY OR
OTHERWISE, EXCEPT BY AN INSTRUMENT IN WRITING OF CONCURRENT OR SUBSEQUENT DATE
SIGNED BY A DULY AUTHORIZED REPRESENTATIVE OF THE PARTIES HERETO.  THIS RELEASE
IS BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE AGENTS, ASSIGNS, HEIRS, EXECUTORS, SUCCESSORS AND ADMINISTRATORS.


 


8.             VALIDITY.  SHOULD ANY PROVISION OF THIS RELEASE BE DECLARED OR BE
DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE ILLEGAL OR INVALID, THE
VALIDITY OF THE REMAINING PARTS,

 

2

--------------------------------------------------------------------------------



 


TERMS, OR PROVISIONS SHALL NOT BE AFFECTED THEREBY AND SAID ILLEGAL AND INVALID
PART, TERM OR PROVISION SHALL BE DEEMED NOT TO BE A PART OF THIS RELEASE.


 


9.             CONFIDENTIALITY.  THE EXECUTIVE ACKNOWLEDGES THAT AS A RESULT OF
HIS EMPLOYMENT WITH THE COMPANY, HE HAS COME INTO POSSESSION OF NON-PUBLIC
AND/OR CONFIDENTIAL AND/OR PROPRIETARY INFORMATION RELATING TO THE COMPANY,
GENERAL MARITIME CORPORATION AND THEIR RESPECTIVE AFFILIATES, INCLUDING THEIR
RESPECTIVE PRACTICES, DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES.  EXCEPT AS
OTHERWISE REQUIRED BY COURT ORDER OR SUBPOENA, THE EXECUTIVE AGREES THAT HE WILL
NOT DIRECTLY OR INDIRECTLY USE OR DISCLOSE TO ANY PERSON, FIRM, OR ENTITY SUCH
NON-PUBLIC AND/OR CONFIDENTIAL AND/OR OTHER PROPRIETARY INFORMATION ACQUIRED
DURING HIS EMPLOYMENT UNLESS AUTHORIZED IN WRITING TO DO SO BY THE COMPANY.  THE
EXECUTIVE FURTHER AGREES AND UNDERSTANDS THAT HE IS PROHIBITED FROM DISCLOSING
ANY TERMS OF THIS RELEASE TO ANYONE, EXCEPT THAT HE MAY DISCLOSE THE TERMS OF
THIS RELEASE AND THE RETENTION AGREEMENT TO HIS ATTORNEYS, ACCOUNTANTS, OR OTHER
ADVISORS, OR AS OTHERWISE REQUIRED BY LAW.


 


10.           NON-DISPARAGEMENT.  IN RETURN FOR THE EXECUTION OF THIS RELEASE
AND IT BECOMING BINDING UPON THE EXECUTIVE, AND AS A CONDITION FOR PAYMENT TO
THE EXECUTIVE OF THE MONETARY CONSIDERATION HEREIN, THE EXECUTIVE AND THE
COMPANY AGREE NOT TO MAKE ANY FALSE, DISPARAGING OR DEROGATORY STATEMENTS IN
PUBLIC OR PRIVATE TO ANY PERSON OR MEDIA OUTLET REGARDING EACH OTHER OR ANY OF
EACH OTHER’S DIRECTORS, OFFICERS, EXECUTIVES, AGENTS, REPRESENTATIVES, BUSINESS
AFFAIRS OR FINANCIAL CONDITION.


 


11.           TAX ACKNOWLEDGEMENT:  IN CONNECTION WITH THE PAYMENTS AND
CONSIDERATION PROVIDED TO THE EXECUTIVE PURSUANT TO THIS RELEASE, THE COMPANY
SHALL WITHHOLD AND REMIT TO THE TAX AUTHORITIES THE AMOUNTS REQUIRED UNDER
APPLICABLE LAW, AND THE EXECUTIVE SHALL BE RESPONSIBLE FOR ALL APPLICABLE TAXES
WITH RESPECT TO SUCH PAYMENTS AND CONSIDERATION UNDER APPLICABLE LAW.  THE
EXECUTIVE ACKNOWLEDGES THAT HE IS NOT RELYING UPON THE ADVICE OR REPRESENTATION
OF THE COMPANY WITH RESPECT TO THE TAX TREATMENT OF ANY OF THE PAYMENTS SET
FORTH IN THIS RELEASE.


 


12.           ENTIRE AGREEMENT.  THIS RELEASE CONTAINS AND CONSTITUTES THE
ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO
THE MATTERS SET FORTH HEREIN AND CANCELS ALL PREVIOUS ORAL AND WRITTEN
NEGOTIATIONS, AGREEMENTS, COMMITMENTS, AND WRITINGS IN CONNECTION THEREWITH.


 


13.           APPLICABLE LAW AND CONSENT TO JURISDICTION.  THIS RELEASE SHALL BE
INTERPRETED AND CONSTRUED BY THE LAWS OF THE STATE OF CONNECTICUT, WITHOUT
REGARD TO CONFLICT OF LAWS PROVISIONS.  THE EXECUTIVE HEREBY IRREVOCABLY SUBMITS
TO AND ACKNOWLEDGES AND RECOGNIZES THE JURISDICTION OF THE COURTS OF THE STATE
OF CONNECTICUT, OR IF APPROPRIATE, A FEDERAL COURT LOCATED IN CONNECTICUT (WHICH
COURTS, FOR PURPOSES OF THIS RELEASE, ARE THE ONLY COURTS OF COMPETENT
JURISDICTION) OVER ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS RELEASE OR THE SUBJECT MATTER HEREOF.


 


14.           ACKNOWLEDGMENTS.  THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
GIVEN TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND THAT THE COMPANY ADVISED
HIM TO CONSULT WITH ANY ATTORNEY OF HIM OWN CHOOSING PRIOR TO SIGNING THIS
RELEASE.  THE EXECUTIVE MAY REVOKE THIS RELEASE FOR A PERIOD OF SEVEN (7) DAYS
AFTER THE EXECUTION OF THIS RELEASE, AND THE AGREEMENT SHALL NOT BE EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF THIS SEVEN (7) DAY REVOCATION PERIOD.

 

3

--------------------------------------------------------------------------------



 


15.           VOLUNTARY ASSENT.  THE EXECUTIVE AFFIRMS THAT NO OTHER PROMISES OR
AGREEMENTS OF ANY KIND HAVE BEEN MADE TO OR WITH HIM BY ANY PERSON OR ENTITY
WHATSOEVER TO CAUSE HIM TO SIGN THIS RELEASE, AND THAT HE FULLY UNDERSTANDS THE
MEANING AND INTENT OF THIS RELEASE.  THE EXECUTIVE STATES AND REPRESENTS THAT HE
HAS HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS OF THIS RELEASE
WITH AN ATTORNEY.  THE EXECUTIVE FURTHER STATES AND REPRESENTS THAT HE HAS
CAREFULLY READ THIS RELEASE, UNDERSTANDS THE CONTENTS HEREIN, FREELY AND
VOLUNTARILY ASSENTS TO ALL OF THE TERMS AND CONDITIONS HEREOF, AND SIGNS HIS
NAME OF HIS OWN FREE ACT.

 

4

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, ALL PARTIES HAVE SET THEIR HAND AND SEAL TO THIS RELEASE AS
OF THE DATE WRITTEN BELOW.

 

EDWARD TERINO

 

Date:

December 30, 2008

 

 

 

 

/s/ Edward Terino

 

 

 

 

 

 

 

ARLINGTON TANKERS LTD.

 

 

 

 

 

 

 

 

 

Date:

December 31, 2008

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

 

 

 

 

 

 

 

Name: John C. Georgiopoulos

 

 

 

 

 

 

 

 

 

Title:  Vice President

 

 

 

 

5

--------------------------------------------------------------------------------